Citation Nr: 0426194	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability 
to include arthritis. 

2.  Entitlement to service connection for a respiratory 
disability, claimed as due to Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.
 
This matter is before the Board of Veterans' Appeals on 
appeal of a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2004, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge and a transcript of 
the hearing is part of the record.  

In correspondence in April 2003 and during the January 2004 
hearing, the veteran appeared to raise the issue of service 
connection for skin cancer, claimed as due to Agent Orange 
exposure.  The veteran has also indicated that his child was 
born with birth defects, allegedly due to Agent Orange 
exposure.  As those issues have not been adjudicated by the 
RO, they are not properly before the Board and are referred 
to the RO for appropriate action.  

In January 2004, the RO denied the veteran's claims of 
service connection for PTSD and for hearing loss.  The 
veteran has the remainder of the one-year period from the 
date of the notice of the adverse determination to appeal the 
rating decision. 


FINDINGS OF FACT

1.  In May 1990, the Board denied service connection for 
arthritis of the back. 

2.  Evidence received since the May 1990 Board decision is 
essentially duplicative or cumulative in nature, and does not 
bear directly or substantially upon the issue at hand, and/or 
is not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for a 
back disability to include arthritis.
3.  There is no competent medical evidence that the veteran 
currently has a respiratory disability.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision, which denied service 
connection for arthritis of the back, is final. 38 U.S.C.A. § 
7104 (West 2002).

2.  New and material evidence to reopen the previously denied 
claim of service connection for a back disability to include 
arthritis has not been presented. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A respiratory disability to include as due to exposure to 
Agent Orange was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  
In February 2001, the veteran submitted his petition to 
reopen the claim of service connection for a back disability 
to include arthritis and his claim of service connection for 
a respiratory disability as a result of exposure to Agent 
Orange.  In a letter, dated in April 2001, addressing the 
VCAA, the RO provided the veteran pre-RO-adjudication notice 
under 38 U.S.C.A. § 5103.  The RO adjudicated the claims in 
July 2001. 

As for the content of the notice, the RO notified the veteran 
that the evidence to substantiate his claim for reopening was 
evidence of incurrence of a back condition in service, and of 
a relationship between his current disability and the injury 
or disease in service; and the evidence to substantiate his 
claim for service connection for a respiratory disorder 
included medical diagnosis of a current disability.  The RO 
also informed the veteran that VA would obtain evidence in 
the custody of a federal agency, including service medical 
and personnel records, VA records and records of the Social 
Security Administration.  He was informed too that VA would 
assist him in obtaining private medical records and that he 
should submit the information in 60 days.  

In response to the VCAA letter, the veteran authorized the RO 
to obtain records from a treating physician and a public 
hospital.  These records have been associated with the 
veteran's claims file.

The Board finds that the RO's preadjudicatory notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and Pelegrini, supra, 
(preadjudicatory VCAA notice).

As for the 60 days for submitting evidence, prior to 
adjudicating the claims, 38 U.S.C.A. § 5103(b)(3) (West 2002 
& Supp. 2004) authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim" was not contained in the VCAA 
letter, this procedural defect was cured in the Statement of 
the Case, issued in October 2002, in which the RO cited and 
provided the complete text of 38 C.F.R. § 3.159(b)(1), 
without prejudice to the veteran, as the veteran had already 
authorized the VA to obtain his records.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim for reopening 
and his claim for service connection for a respiratory 
disorder.  The RO obtained service medical records, private 
treatment records, and non-VA hospital records.  The veteran 
has not identified, and the record does not otherwise 
indicate the existence of, any additional medical or other 
relevant evidence that is necessary for a fair adjudication 
of the claim for reopening or of the claim for service 
connection that has not already been obtained.  



Petition to Reopen the Claim for Service Connection
for a Back Disability to Include Arthritis

Summary of Evidence Previously Considered

Service medical records are negative for any complaint or 
finding of back pain.  In March 1967, stitches were removed 
from the posterior trunk.  On separation examination, the 
veteran reported no back trouble of any kind.

After service in January 1969, the veteran filed an 
application for VA disability compensation, claiming a back 
injury in March 1967.  

In January 1969, a private physician reported that pre-
employment physical showed first degree spondylolisthesis by 
X-ray.  There was no history of back injury or back pain.  
Because of the spondylolisthesis, the veteran was rejected 
for work. 

On VA examination in March 1969, the veteran stated that 
since 1966 he has experienced intermittent low back 
discomfort and in March 1967 he fell on an engineering stake 
and sustained a laceration in the left costovertebral angle 
that was sutured.  Except for the scar, there were no 
objective clinical findings of a back disability.  X-rays of 
the lumbar and cervical segments of spine were normal.  
X-rays of the dorsal spine revealed an old epiphysitis.  The 
diagnosis was low back disorder, unclassified, by history. 

In an unappealed April 1969 rating decision, the RO denied 
service connection for a back disability to include 
spondylolisthesis.  Service connection was granted for the 
laceration scar. 

In 1988, a private physician reported that over a six period 
the veteran had increasing cervical and lumbosacral disc 
disease and arthritis.  

On VA examination in May 1989, X-rays revealed no 
abnormalities of the cervical and lumbar segments of the 
spine.  The diagnoses were degenerative joint disease of 
cervical and lumbar spine and polyarthritis secondary to 
degenerative disease.
Based on the evidence of record, in May 1990, the Board 
denied the veteran's claim of service connection for 
arthritis of the back.  The Board found that arthritis was 
not present during service or was arthritis manifested to a 
compensable degree within the one-year presumptive period. 

Evidence Submitted Since the Board's May 1990 Decision 

The veteran filed the current claim to reopen in February 
2001.  In his statement in support of his claim, he related 
that he had lower back pain while instructing physical 
training at Fort Hood, but he did report to sick call or 
complained of back pain.  He stated that because his problem 
was so excessive, he thought that it might have been caused 
by exposure to Agent Orange in Vietnam.

Private medical records, covering the period between 1985 and 
2002, reveal cervical and low back complaints, beginning in 
1985 and with ongoing treatment since 1988. 

In October 2001, A. E. W., III, M.D., reported that the 
veteran has cervical and lumbar disc disease that is non-
operative and disabling. 

In December 2002, the veteran stated that he was turned down 
for a job shortly after service and that his back condition 
had steadily gotten worse since then.

In January 2004, the veteran testified that he was bothered 
with back problems anytime he worked for a long time or 
lifted or carried anything.  The veteran also testified that 
he did not report the back trouble at the time of his 
separation physical.

Analysis

In the May 1990 decision, the Board denied service connection 
for arthritis of the back, noting the lack of clinical 
evidence establishing the presence of arthritis until many 
years after service.

The present claim was filed in February 2001.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); 

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001) 
(the version of the regulation in effect at the time the 
veteran filed his claim). 

In determining whether new and material evidence has been 
presented, the additional evidence is compared with the 
evidence previously of record.  A review of all evidence 
submitted by a claimant since the last final denial on any 
basis is required to determine whether a claim is to be 
reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial pertinent to the claim was the 
Board's May 1990 denial of service connection.  In reviewing 
the evidence, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In the present case, evidence added to the record since May 
1990 decision includes additional private medical records, a 
physician's statement, and the veteran's testimony.  The 
private medical records and the physician's statement 
document current back disability to include arthritis-a fact 
that has been previously established.  The veteran's 
testimony provides further details of back discomfort not 
reported during service, of his being rejected for a job 
shortly after service, of his exposure to Agent Orange, and 
of continuing back and joint problems. 

Although the medical records and the physician's statement 
are "new" in that these particular records and statement 
were not previously considered, the evidence is cumulative of 
evidence already of record, that is, current back disability 
to include arthritis, which was previously documented by the 
same physician in 1988 and by 


VA in 1989 and considered by the Board in its May 1990 
decision.  And it is not material because the evidence does 
not link the current back disability to an injury or disease 
in service. 

As for the veteran's testimony, it is also cumulative or 
duplicative of evidence previously of record.  As a 
layperson, the veteran is not competent to provide an opinion 
on a medical matter, such as the etiology of his back 
disability.  Where, as here, resolution of the issue on 
appeal turns on medical evidence, unsupported lay testimony 
cannot serve as a predicate to reopen a previously disallowed 
claim.  

While the veteran claims that he is suffering from a back 
disability to include arthritis due to exposure to Agent 
Orange during service, he has not submitted competent medical 
evidence to support his claim. 

In the absence of new and material evidence, there is no 
factual or legal basis to reopen the claim of service 
connection for a back disability to include arthritis. 

 Respiratory Disability Claimed as Due to Exposure to Agent 
Orange 

Background

Service medical records at the time of the veteran's 
induction examination in November 1965 show normal lungs and 
chest.  In November 1966, the veteran reported cold symptoms, 
including a rash, cough, sore throat, and chest tightness.  
The examiner diagnosed the veteran with acute bronchitis.

Service medical records at the time of the veteran's 
separation examination in October 1968 again show normal 
lungs and chest.  Neither symptoms nor manifestations of any 
respiratory disability were reported.

After service, X-rays in March 1969 were essentially normal 
and no pulmonary disease was found.

Private medical records show that the veteran complained of 
coughing and aching in December 1998 and was treated for a 
viral syndrome.

Private medical records show that the veteran again 
complained of chills and fever in November 2000.  He also 
reported his exposure to Agent Orange.  Chest X-rays were 
negative.  The diagnosis was viral syndrome.

Non-VA hospital records show that the veteran was admitted in 
November 2000 for antibiotic treatment and further evaluation 
and management of a fever.  The veteran reported having 
aching myalgias and severe distress.  He also reported 
exposure to Agent Orange.  The pertinent diagnosis was viral 
syndrome.  No respiratory disability was found.

In April 2002, the veteran stated that he had some shortness 
of breath and occasional high fevers, which he attributed to 
exposure to Agent Orange in service.  He also contended that 
his respiratory problems started in service.

VA records, dated in July 2003, show manifestations of 
esophageal stricture.  In August 2003, the veteran underwent 
cardiac catheterization to evaluate his chest pain, which was 
attributed to angina pectoris.

During the January 2004 hearing, the veteran testified that 
he was treated in service for a respiratory problem and had 
since been hospitalized for a high fever.  His current 
symptoms included shortness of breath.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A grant of service connection requires a current diagnosis of 
a respiratory disability, as well as, medical evidence of a 
nexus between current disability and service 


including exposure to Agent Orange.  In this case, the claim 
must be denied because the medical evidence fails to identify 
a respiratory disability, which is the predicate for service 
connection. 

The post-service diagnoses of a viral syndrome and, more 
recently, of esophageal stricture and angina pectoris are not 
respiratory disorders.

While the veteran's testimony and statements are credible, 
where as here, the determinative issue involves a medical 
diagnosis or a medical opinion, competent medical evidence is 
needed to substantiate the claim.  And the veteran as a 
layperson is not qualified to offer either a medical 
diagnosis or medical opinion as to whether he has a 
respiratory disability. 

The Board has considered the benefit-of-the-doubt standard of 
proof, but finds that as the preponderance of the evidence is 
against the claim that standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

In the absence of new and material evidence, the application 
to reopen the claim of service connection for a back 
disability to include arthritis is denied.  

Service connection for a respiratory disability, claimed as 
due to Agent Orange exposure, is denied.  



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



